DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 3/8/2022 in response to Office Action (non-final rejection) mailed 11/16/2021. 
Claims 48-62 were previously pending. With Applicant’s filing of 3/8/2022 Claims 48-49, 51, 54, and 59 are amended, Claims 60 and 62 are cancelled, and Claims 50, 52-53, 55-58, and 61 are as previously presented. Presently Claims 48-59 and 61 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 51 line 23:
the alterations of said photoresponsive material are recorded during the irradiation with 

Response to Amendment
Claims 49, 54, and 62 were rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 3/8/2022, with respect to Claims 48-62 have been fully considered and are persuasive.  The prior art rejections of Claims 48-59 and 61 are withdrawn, with Claims 60 and 62 being cancelled.

Allowable Subject Matter
Claims 48-59 and 61 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 48 is allowable because the recited claim limitations for wherein the alterations of said photoresponsive material are recorded during the irradiation with said patterns of light, and these recordings are used as feedback to correct or adjust subsequent patterns of light in order to produce said three-dimensional object with improved accuracy, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 49-50 are allowable as depending from an allowable base claim.
Independent Claim 51 is allowable because the recited claim limitations for wherein the system is further configured so that the alterations of said photoresponsive material are recorded during the irradiation with said patterns of light and these recordings are used as feedback to correct or adjust subsequent patterns of light in order to produce said three-dimensional object with improved accuracy, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 52-59 and 61 are allowable as depending from an allowable base claim.
A close prior art reference of record Kelly discloses a method and system for producing a 3D object, the method comprising reconstructing an optical density distribution, starting with computing a mathematical back-projection (pattern of light) at each of a plurality of angular (orientation angle) samples (a sequence), thus computing a sequence of back-projections describing the three-dimensional object to be formed from different orientation angles of said object; generating a plurality (sequence) of intensity distributions, or back-projections (patterns of light), one for each angle, thus defining a sequence of patterns of light using said back-projections; and exposing a target plane with each of the intensity distributions, or back-projections, with its respective pattern from its specific angle, which corresponds to building up the sample from slices, based on spatial and/or temporal multiplexing of 3D optical light fields with respect to a photosensitive (photoresponsive) resin bath volume to cure 3D user-designed geometries in situ in the photoresponsive build volume by delivering a controlled exposure does to selected regions of the resin, thus irradiating with each of said patterns of light at a respective corresponding orientation angle and, according to the defined sequence, a photoresponsive material that is capable of alteration of its material phase upon irradiation by light, thereby creating a three-dimensional distribution of alterations within the photoresponsive material which physically reproduces said three-dimensional object, thereby creating the three-dimensional object. Kelly does not disclose alterations of said photoresponsive material are recorded during the irradiation with said patterns of light, and these recordings are used as feedback to correct or adjust subsequent patterns of light in order to produce said three-dimensional object with improved accuracy.
A close prior art reference of record Cole discloses an additive manufacturing method and apparatus for vat photopolymerization (e.g., stereolithography), in which an object is constructed layer by layer from a vat of liquid photopolymer resin by selective polymerization according to a desired cross-sectional shape using light radiation (e.g. UV light). The apparatus may have a curing system that is DLP-based, and curing parameters can include power, curing time, and/or grayscale of the full image, and these parameters can be monitored and adjusted on a regular basis by including a sensor on the apparatus that measures power and other beam parameters every layer or every few seconds, thus recorded at regular intervals, and automatically adjusts them with a feedback loop, thus correcting subsequent patterns of light, and by implementing such process controls reduced variability in accuracy, thus improved accuracy, can be achieved. However, Cole monitors and adjusts curing parameters with a feedback loop to alter the patterns of light, but Cole does not record alterations of the material to use as feedback to alter patterns of light. Cole does not disclose alterations of said photoresponsive material are recorded during the irradiation with said patterns of light, and these recordings are used as feedback to correct or adjust subsequent patterns of light in order to produce said three-dimensional object with improved accuracy.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743